

EXHIBIT 10.1
 
STOCK REPURCHASE AGREEMENT

 
THIS STOCK REPURCHASE AGREEMENT (the "Agreement") dated as of July 12, 2006, is
by and between National Penn Bancshares, Inc., a Pennsylvania business
corporation (“NPBC"), and the Estate of James K. Overstreet (the "Estate").
 
WHEREAS, the Estate currently owns and desires to sell 500,000 shares of NPBC's
common stock (the "Stock"); and
 
WHEREAS, NPBC desires to purchase the Stock (a) as part of its buy-back program
in order to manage the shares of common stock it has in its Treasury for its
various stock-based compensation plans, its dividend reinvestment plan, and for
potential acquisitions; (b) because NPBC believes that an investment in NPBC is
a prudent way to utilize cash currently available; and (c) in order to prevent a
depressing impact of the sale of the Stock in the open market on NPBC's stock
price; and
 
WHEREAS, the Estate desires to sell the Stock in order to increase its liquidity
and to diversify its assets;
 
WHEREAS, the Estate believes that a sale of the Stock directly to NPBC will
result in the most cost-effective sale of the Stock;
 
WHEREAS, based on the foregoing, the Estate desires to sell the Stock directly
to NPBC, and NPBC desires to purchase the Stock directly from the Estate, on the
terms and conditions set forth herein.
 
NOW, THEREFORE, in consideration of the foregoing, in reliance upon the
representations and warranties contained herein, and subject to the conditions
contained herein, the parties hereto, intending to be legally bound hereby,
agree as follows:
 
ARTICLE I
PURCHASE AND SALE OF STOCK
 
Section 1.1. Purchase and Sale of Common Stock. Subject to the terms and
conditions set forth in this Agreement, the Estate hereby agrees to sell,
transfer, convey and assign to NPBC, and NPBC hereby agrees to purchase from the
Estate, the Stock at a cash purchase price determined in accordance with Section
1.2 below.
 
Section 1.2. Purchase Price. NPBC shall pay to the Estate for the Stock (as more
fully set forth in Section 1.3 below), upon delivery by the Estate to NPBC of
the Stock (whether electronically through the DWAC system or by delivery of one
or more certificates representing the Stock), a per share price equal to
Nineteen Dollars and Ninety Cents ($19.90) (the closing sale price of NPBC stock
as of the last business day preceding the date of execution of this Agreement,
as reported on The Nasdaq Stock Market, less ten cents per share). The total
price payable by NPBC for the Stock shall be Nine Million Nine Hundred Fifty
Thousand Dollars and No Cents ($9,950,000.00) (the "Purchase Price”).

1

--------------------------------------------------------------------------------



 
Section 1.3. Closing. The consummation of the purchase and sale contemplated by
this Agreement shall take place at the offices of NPBC, Philadelphia and Reading
Avenues, Boyertown, Pennsylvania 19512 at a date and time mutually agreeable to
the Estate and NPBC, and in any event as soon as reasonably practical after all
of the conditions to closing set forth in this Agreement shall be satisfied (the
"Closing Date"). On the Closing Date, the Estate shall deliver or cause to be
delivered to NPBC the Stock, either electronically through the DWAC system or by
one or more NPBC stock certificates representing the Stock, duly endorsed for
transfer or accompanied by duly executed stock powers; and NPBC shall deliver to
the Estate the Purchase Price by direct deposit or wire transfer of various
amounts equal in total to the Purchase Price to one or more accounts designated
in writing by the Estate to NPBC.
 
ARTICLE II
 
REPRESENTATIONS AND WARRANTIES
 
Section 2.1. Representations of NPBC. NPBC hereby represents and warrants to the
Estate as follows:
 
(a)  NPBC is a Pennsylvania business corporation validly subsisting under the
laws of the Commonwealth of Pennsylvania and has all requisite corporate power
and authority to enter into this Agreement and consummate the transactions
contemplated hereby.
 
(b)  Upon execution of this Agreement by NPBC, this Agreement will have been
duly executed and delivered by NPBC, and will constitute a valid and binding
obligation of NPBC, enforceable against NPBC in accordance with its terms,
subject to applicable bankruptcy, reorganization, insolvency, moratorium or
similar laws effecting creditors' rights generally and general principles of
equity.
 
(c)  No authorization, consent or approval of (or filing with) any third person,
any court, any public body or any authority is necessary (or, if necessary, it
has already been obtained) for the consummation by NPBC of the transactions
contemplated by this Agreement.

 
(d)  The execution, delivery and performance of this Agreement by NPBC will not
constitute a breach, violation or default (or an event which, with notice or
lapse of time or both, will constitute a default) under, or result in the
termination of, accelerate the performance required by, result in the right of
termination or acceleration under, or result in a creation of any lien or
encumbrance upon any of the properties or assets of NPBC under, any note, bond,
mortgage, indenture, deed of trust, license, lease, agreement or other
instrument as to which NPBC is a party or by which its properties or assets are
bound.
 
Section 2.2. Representations of the Estate. The Estate hereby represents and
warrants to NPBC as follows:
 
(a)  The Estate has the power and authority to enter into this Agreement and to
consummate the transactions contemplated hereby.


(b)   The Estate has good and valid title to the Stock free and clear of any
lien, pledge, security interest or other encumbrance whatsoever, except for
those liens and encumbrances identified on Exhibit A attached hereto and made a
part hereof.
 
 
 
2

--------------------------------------------------------------------------------

 

 
(c)  Upon execution of this Agreement by the Estate, this Agreement will have
been duly and validly executed and delivered by the Estate, and will constitute
a valid and binding obligation of the Estate, enforceable against the Estate in
accordance with its terms, subject to applicable bankruptcy, reorganization,
insolvency, moratorium or similar laws effecting creditors' rights generally and
general principles of equity.

 
(d)  No authorization, consent or approval of (or filing with) any third person,
any court, any public body or any authority is necessary (or, if necessary, it
has already been obtained) for the consummation by the Estate of the
transactions contemplated by this Agreement.
 
(e) The execution, delivery and performance of this Agreement by the Estate will
not constitute a breach, violation or default (or an event which, with notice or
lapse of time or both, will constitute a default) under, or result in the
termination of, accelerate the performance required by, result in the right of
termination or acceleration under, or result in a creation of any lien or
encumbrance upon any of the properties or assets of the Estate under, any note,
bond, mortgage, indenture, deed of trust, license, lease, agreement or other
instrument as to which the Estate is a party or by which its properties or
assets are bound.
 
Section 2.3. Representations of Executrix of the Estate. The Executrix of the
Estate hereby represents and warrants to NPBC as follows:
 
(a)  The Executrix, on behalf of the Estate, has the power and authority to
enter into this Agreement and to consummate the transactions contemplated
hereby.
 
(b)  The Executrix has such knowledge, experience and sophistication in
financial and business matters as to be able to enter into the transactions
contemplated by this Agreement without the assistance of an investor
representative.
 
(c)  The Executrix has entered into this Agreement, and the transactions
contemplated by this Agreement, freely and without any pressure from NPBC to
sell the Stock to NPBC.
 
(d) The Executrix has been advised by NPBC that it is entering into this
Agreement pursuant to a Pre-Determined Stock Repurchase Plan adopted by NPBC
pursuant to Securities and Exchange Commission Rule 10b5-1, and that as of the
date of execution of this agreement, NPBC has not yet publicly released its
financial results for the quarter ended June 30, 2006.
ARTICLE III
 
MISCELLANEOUS
 
Section 3.1. Governing Law. This Agreement shall be construed under and governed
by the laws of the Commonwealth of Pennsylvania.
 
Section 3.2. Further Instruments and Actions. Each party agrees to deliver any
further instruments and to take any further actions that may be responsibly and
reasonably requested by the other, or counsel to the other, in order to carry
out the provisions and purposes of this Agreement.

3

--------------------------------------------------------------------------------



 
Section 3.3. Entire Agreement. This Agreement constitutes the entire agreement
between the parties with respect to the sale and transfer of the Stock, and
there are no agreements, conditions or understandings, either oral or written,
between NPBC and the Estate relating to these matters other than those contained
in this Agreement. This Agreement may be altered or amended only by a written
agreement signed by both NPBC and the Estate.
 
Section 3.4. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same agreement.
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.


 



Attest: NATIONAL PENN BANCSHARES, INC.    
/s/: Sandra L. Spayd
By: /s/ Wayne R. Weidner
Sandra L. Spayd,
Wayne R. Weidner, Chairman and
Secretary
Chief Executive Officer

 



  THE ESTATE OF JAMES K. OVERSTREET    
Witness: /s/ Margaret Arsenich
By: /s/ Elizabeth A. Fifer, Executrix
 
Elizabeth A. Fifer, Executrix
       
Witness: /s/ Margaret Arsenich
Elizabeth A. Fifer
 
Elizabeth A. Fifer,
 
Individually (with respect to
 
Section 2.3 Only)


4

--------------------------------------------------------------------------------



EXHIBIT A


LIENS AND ENCUMBRANCES
 



Secured Party
Number of NPBC Shares
   
New Century Bank
(Two Hundred Sixty-Six Thousand,
 
Eight Hundred Seventy-Eight Shares)
 
266,878
   
Wachovia Bank, N.A.
(Two Hundred Thirty-Three Thousand,
 
One Hundred Twenty-Two Shares)
 
233,122





All shares are to be delivered free and clear of all liens and encumbrances.

 
5

--------------------------------------------------------------------------------

 